Citation Nr: 0324592	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-14 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a right meniscectomy, a proximal right tibial 
osteotomy, and chronic osteomyelitis, currently evaluated 20 
percent disabling, to include the propriety of the reduction 
from 100 percent disabling.  

2.  Entitlement to an evaluation greater than 20 percent 
disabling for degenerative joint disease of the right knee.  

3.  Entitlement to an increased rating for degenerative joint 
disease of the left leg, currently evaluated 20 percent 
disabling.  

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a disability of the legs due to 
medication prescribed during VA hospitalization.  

5.  Entitlement to a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Huntington, 
West Virginia, and Albuquerque, New Mexico.  

Prior to April 2001, as is pertinent here, service connection 
was in effect for postoperative residuals of a right 
meniscectomy, a proximal tibial osteotomy, and chronic 
osteomyelitis, evaluated 100 percent disabling under 
Diagnostic Code 5000; degenerative joint disease of the right 
knee, evaluated 10 percent disabling; and degenerative joint 
disease of the left leg, evaluated 20 percent disabling.  In 
addition, the veteran was being paid special monthly 
compensation at the "s" rate, based on his entitlement to a 
100 percent rating for a single service-connected disability, 
plus additional service-connected disabilities independently 
ratable at 60 percent disabling.  

An April 2001 rating decision increased the rating for 
degenerative joint disease of the right knee to 20 percent, 
assigned a separate 10 percent rating for a right knee scar, 
denied an increased rating for degenerative joint disease of 
the left leg, and denied § 1151 benefits for leg 
disabilities.  The veteran disagreed with those 
determinations.  The April 2001 rating decision also proposed 
to reduce the 100 percent rating then in effect for 
postoperative residuals of right knee surgery and 
osteomyelitis to 20 percent disabling.  A December 2001 
rating decision effectuated the reduction of the 100 percent 
rating to 20 percent disabling, effective from April 1, 2002; 
the veteran disagreed with that action, as well.  In February 
2002, a rating decision granted a total disability rating 
based on individual unemployability due to service-connected 
disability and denied entitlement to a certificate of 
eligibility for specially adapted housing or for a special 
home adaptation grant; the veteran also disagreed with the 
latter determination.  

The issues concerning the above ratings, as well as 
entitlement to § 1151 benefits, will be addressed in the 
Remand that follows this decision.  

In April 2003, the veteran presented testimony at a personal 
hearing at the RO before M. Sabulsky, the undersigned 
Veterans Law Judge.  


FINDINGS OF FACT

1.  Service connection is in effect for postoperative 
residuals of a right meniscectomy, a proximal right tibial 
osteotomy, and chronic osteomyelitis; degenerative joint 
disease of the right knee; and degenerative joint disease of 
the left leg.  

2.  The veteran has effectively lost the use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for specially adapted housing are met.  
38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809 
(2002).  

2.  Entitlement to a certificate of eligibility for a special 
home adaptation grant is precluded by law.  38 U.S.C.A. §§ 
2101, 5107 (West 2002); 38 C.F.R. § 3.809a (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder does not reveal that the RO has 
complied with the new statutory and regulatory provisions.  
However, in light of action taken herein, the Board finds 
that the veteran will not be prejudiced by the Board's 
consideration of the issue of his entitlement to a 
certificate of eligibility for specially adapted housing at 
this time.  

Analysis

Applicable regulations provide that specially adapted housing 
is available to a veteran who has permanent and total 
service-connected disability due to: (1) the loss, or loss of 
use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury or with loss of use of one upper extremity, which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  The 
phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).  

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on the assistance referred to in this section will not 
be available to any veteran more than once. 38 C.F.R. § 
3.809a.  

The Board notes that a VA clinic record dated in August 1998 
indicates that the veteran used a wheelchair to travel long 
distances and a walker to ambulate around the room.  In 
February 2000, it was noted that he was "chairfast," but 
that he had no limitations as to mobility.  A VA examiner in 
September 2000 stated that, despite further surgery on his 
right knee in October 1999 and February 2000, the veteran 
still could not fully bear weight on his right leg.  

On VA examination in March 2001, the examiner stated that the 
veteran was unable to walk and was unable to put any weight 
on his right leg.  He indicated that the veteran could hop no 
more than a few steps, but mainly used his wheelchair.  The 
examiner described severe crepitation in the right knee, with 
pain on any movement of the knee.  The veteran held the right 
knee in 20 degrees of flexion and motion of the knee was 
possible only between 20 degrees and 50 degrees of flexion.  

In June 2001, an outpatient examiner indicated that the 
veteran used an electric wheelchair and crutches for 
mobility.  It was noted by an examiner in August 2001 that he 
used an electric wheelchair most of the time.  An October 
2001 examiner reported that the veteran used assistance 
(personal/mechanical) for ambulation and that he was not 
ambulatory.  

The medical records also indicate that the veteran has 
significant degenerative joint disease of the left knee, as 
well.  

At a personal hearing before the undersigned Veterans Law 
Judge, the veteran testified at some length as to how he was 
unable to walk at all, owing primarily to his right leg 
disability.  He stated that, although he could hop a few 
steps on his left leg and could even drive his own car using 
special controls, he had to use a wheelchair to get around, 
even within his own house.  He testified that he was unable 
to bear any weight on his right leg.  

It is clear from the medical record that the veteran is 
essentially confined to a wheelchair.  He can walk/hop only a 
few steps, but generally only with the aid of crutches or a 
walker.  These findings meet the criteria of 38 C.F.R. § 
3.809(d) for preclusion of locomotion.  

Affording the veteran the benefit of the doubt, therefore, 
the Board finds that he has effectively lost the use of his 
lower extremities, so as to meet the criteria for entitlement 
to a certificate of eligibility for specially adapted 
housing.  

Because entitlement to specially adapted housing has been 
established, a home adaptation grant is precluded by 
regulation.  38 C.F.R. § 3.809a.  In a case such as this one, 
where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's claim for a certificate of 
eligibility for a special home adaptation grant is denied.  


ORDER

A certificate of eligibility for specially adapted housing is 
granted.  

A certificate of eligibility for a home adaptation grant is 
denied.  


REMAND

This Remand concerns the issues relating to (1) an increased 
rating for postoperative residuals of a right meniscectomy, a 
proximal right tibial osteotomy, and chronic osteomyelitis, 
currently evaluated 20 percent disabling, to include the 
propriety of the reduction from 100 percent disabling; (2) an 
evaluation greater than 20 percent disabling for degenerative 
joint disease of the right knee; (3) an increased rating for 
degenerative joint disease of the left leg, currently 
evaluated 20 percent disabling; and (4) compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for a disability 
of the legs due to medication prescribed during VA 
hospitalization.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The law 
and regulations eliminate the concept of a well-grounded 
claim, redefine the obligations of VA with respect to the 
duty to assist, and supersede the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
C.F.R. §§ 3.156, 3.159.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a Remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In particular, the 
record does not reflect that the RO has provided the veteran 
with notice of the specific types of evidence that would help 
establish his claims.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

In addition, at his personal hearing, the veteran indicated 
that he was receiving ongoing treatment for his leg 
disabilities at the El Paso VA outpatient clinic.  The most 
recent treatment reports that are of record are dated in 
November 2001.  Up-to-date records should be obtained.  
Further, the Board notes that the claims file was not 
available for review by the examiner at the most recent VA 
compensation examination in March 2001 and that examiner did 
not comment on the functional impairment due to the veteran's 
orthopedic disabilities.  Therefore, another examination 
should be scheduled.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A, §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should request copies of all 
treatment records since November 2001 
from the El Paso VA outpatient clinic.  
The RO should also request that the 
veteran provide the approximate dates he 
was treated at the Washington, DC, VA 
Medical Center.  The RO should then 
request copies of the records from that 
facility for the dates indicated by the 
veteran.  

3.  After the provisions of the VCAA have 
been complied with and the above 
evidentiary development has been 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature and extent of his 
lower extremity disabilities.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's lower extremity disabilities.  
Specifically, the examiner should 
describe in detail the manifestations of 
any chronic osteomyelitis of the right 
knee that is present.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
lower extremity disabilities that 
develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4.  Upon completion of all evidentiary 
development, the RO should again consider 
the veteran's claims.  If any action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case and they should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



